     Case 2:20-cv-01726-KJM-DMC Document 16 Filed 01/04/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MONRELL D. MURPHY,                                No. 2:20-CV-01726-KJM-DMC-P
12                       Plaintiff,
13            v.                                        ORDER
14    G. JORA, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the Court is Defendants’ motion for an extension of time to file

19   waivers of service of process for any Defendant waiving service. ECF No. 15. For good cause

20   shown, the Court grants Defendants’ motion. Waivers of service of process shall be filed within

21   30 days of the date of this order.

22                  IT IS SO ORDERED.

23

24   Dated: December 30, 2020
                                                            ____________________________________
25                                                          DENNIS M. COTA
26                                                          UNITED STATES MAGISTRATE JUDGE

27

28
                                                        1
